Citation Nr: 1725498	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-17 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease status post bypass grafting, prior to July 10, 2012, and an initial rating in excess of 60 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to February 1986.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  Prior to July 10, 2012, the Veteran's coronary artery disease was productive of a workload of more than 7 METs, resulting in dyspnea, angina, and fatigue as well as left ventricular dysfunction with an ejection fraction of at least 63 percent; at no time has there been any finding of a workload of greater than 5 METs but less than 7 METs, or evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray.

2.  From July 10, 2012, the Veteran's coronary artery disease was productive of a workload of more than 3 METs resulting in dyspnea and fatigue, as well as left ventricular dysfunction with an ejection fraction of at least 30 percent; at no time has there been any finding of chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for coronary artery disease status post bypass grafting for the period prior to July 10, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2016).

2.  The criteria for a rating in excess of 60 percent for coronary artery disease status post bypass grafting for the period from July 10, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of letters sent in February 2010, August 2010, and June 2013. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.

The Board recognizes that a stress test was scheduled for August 2014, but is not of record.  However, as the Veteran was able to perform a workload of greater than three but fewer than five METs both before and after this examination, the Board is satisfied that it has an adequate understanding of the Veteran's disability during that time, and remanding for this examination will only serve to delay adjudication.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim subject to this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a November 2010 rating decision, the Veteran was granted service connection for coronary artery disease with a 10 percent rating.  However, in January 2011, he submitted a Notice of Disagreement indicating that he sought an increase in his rating.

For the period prior to July 10, 2012, the Veteran received a 10 percent disability rating for his coronary artery disease under 38 C.F.R. § 4.104, DC 7005 (addressing coronary artery disease).  Under this Diagnostic Code, a 30 percent rating is assigned when there is evidence of workload of greater than 5 METs but less than 7 METs, or evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, DC 7005.  Based on the evidence of record, a rating in excess of 10 percent is not warranted for the Veteran's coronary artery disease.  

First, there is no evidence that the Veteran has had a workload of less than 7 METs for the period prior to July 10, 2012.  Metabolic Equivalent of Task, or MET, represents a physiological measure used to determine what activity is appropriate for a person.  At a February 2010 C&P examination, the Veteran stated he would be unable to carry a heavy load up two flights of stairs, and that therefore, his estimated METs are greater than 7 but less than or equal to 10 METs.  Moreover, an October 2010 stress test estimated a workload of 11.9 METs.  Additionally, an evaluation from April 2012 examiner states that there was no cardiac hypertrophy or dilatation.  As such, a rating in excess of 10 percent for this period is not warranted. 

Next, for the period from July 10, 2012, the Veteran currently receives a 60 percent disability rating for his coronary artery disease under 38 C.F.R. § 4.104, DC 7005 (addressing coronary artery disease).  Under this Diagnostic Code, a 100 percent rating is assigned for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.  Based on the evidence of record, a rating in excess of 60 percent is not warranted for the Veteran's coronary artery disease.  

First, there is no evidence that the Veteran has had congestive heart failure, much less chronic congestive heart failure.  In fact, the February 2014 C&P Exam Report explicitly states that there is no congestive heart failure.  

Next, even though the Veteran has symptoms such as dyspnea, there is no indication that he has had a workload of 3 METs or less resulting from it.  The February 2014 VA examiner found that he functioned between 3 and 5 METs activity levels.  This level of activity is consistent with light yard work such as weeding, mowing the lawn using a power mower, and brisk walking.  While there was a facial inconsistency in the February 2014 report, (the examiner stated section 6 of his report that the Veteran "has a relatively low level of function [1-3 METs]"), a March 2015 addendum clarified and stated that the Veteran's correct functional level is 3-5 METs. 

Finally, the medical evidence demonstrates that during the period from July 10, 2012, the Veteran has never had left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent.  In July 2012, a medical provider estimated LVEF at 49 percent.  While this number is less than the ejection fractions measured prior to this period, none of these numbers approach the 30 percent threshold.  Accordingly, the Veteran's condition does not meet this measure.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his coronary artery disease merits a 100 percent evaluation because other veterans with Agent Orange induced coronary artery disease have received 100 percent evaluations, that he has to compensate for his condition by moving slower, and a loss of feeling in his left foot affecting his sex life.  The Board notes that different symptoms merit different ratings; for example, perhaps the veterans to whom the Veteran refers have chronic congestive heart failure, or left ventricle ejection fractions of less than 30 percent.  Further, the Veteran's decreased mobility due to his heart condition is contemplated in the 60 percent rating he receives for coronary artery disease.  Absent the symptoms mentioned in the diagnostic code for a 100 percent rating, that rating is not for application. 

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's coronary artery disease has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 10 percent rating is warranted for the Veteran's coronary artery disease prior to July 10, 2012, and a 60 percent rating is warranted from that date.

Next, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1) (2015).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court of Appeals for Veterans Claims explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry. 

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the Board has carefully compared the level of severity and symptomatology of the Veteran's coronary artery disease, and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, as noted above, the Veteran's current rating for his coronary artery disease contemplates the frequency and severity of his symptoms.  Additionally, the disability picture presented by the Veteran's coronary artery disease is not unusual or exceptional in this case, as the disability picture includes all expected impairments or side effects incumbent with coronary artery disease, and the Veteran has not experienced symptoms such as marked interference with his employment, or frequent hospitalizations.  Accordingly, the Board finds that the schedular rating criteria in this case are adequate to evaluate the Veteran's coronary artery disease.  It follows that referral for extraschedular consideration is not warranted.

For the foregoing reasons, the Board concludes that an increased rating for either period on appeal for coronary artery disease status post bypass grafting is not warranted.  



ORDER

An initial rating in excess of 10 percent for coronary artery disease status post bypass grafting, prior to July 10, 2012, is denied.

An initial rating in excess of 60 percent for coronary artery disease status post bypass grafting, from July 10, 2012, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


